Title: To John Adams from Timothy Pickering, 11 December 1798
From: Pickering, Timothy
To: Adams, John


Sir
Philadelphia Decr. 11. 1798.

Colo. Pickering presents his respects to the President of the United States, and incloses Mr. Gerry’s letter of Octr: 20.—Since Colo. P. searched for it in vain, it has been returned to him, with other papers relative to French affairs, by the Attorney General.
Colo. Pickering embraces this opportunity to submit to the President’s perusal General Marshall’s journal of occurrences in Paris. Under the dates of October 18. 19. 20. & 21. (1797.) the President will see how preposterously Mr. Gerry claims the merit of forwardness and decision in resisting the nefarious projects of France attempted thro’ the agency of X, & Y, as represented in his letter of Novr. 21. 1798. to the Secretary of State; which letter, with the document No. 36. therein referred to, Colo. Pickering also herewith submits to the President’s perusal.
